EXHIBIT 12.1 COMPUTATION OF RATIO OF EARNINGS TO COMBINED FIXED CHARGES AND PREFERENCE DIVIDENDS Six Months Ended Years Ended December 31, June 30, (dollars in thousands) Net earnings $ Income tax expense Earnings before income tax expense $ Fixed charges Interest on short-term and other borrowings $ Fixed charges excluding interest on deposits Interest on deposits Fixed charges including interest on deposits Preferred stock dividends - - Fixed charges including preferred stock dividends $ Earnings for ratio computations Excluding interest on deposits (1) $ Including interest on deposits (2) $ Ratio of earnings to fixed charges Excluding interest on deposits (3) Including interest on deposits (4) Ratio of earnings to fixed charges and preferred dividends Excluding interest on deposits (3) Including interest on deposits (4) (1)For purposes of calculating the ratios, earnings are the sum of earnings before income tax expense and fixed charges excluding interest on deposits. (2)For the purposes of calculating the ratios, earnings are the sum of earnings before income tax expense and fixed charges including interest on deposits. (3)For purposes of calculating the ratio of earnings to fixed charges, fixed charges are equal to fixed charges excluding interest on deposits. (4)For purposes of calculating the ratio of earnings to fixed charges, fixed charges are equal to fixed charges including interest on deposits.
